PER CURIAM.
In reviewing this case in accordance with Sheley v. Florida Parole Commission, 703 So.2d 1202 (Fla. 1st DCA 1997) (criminal division en banc), approved, 720 So.2d 216 (Fla.1998), we conclude that the circuit court afforded petitioner due process and properly denied the petition for writ of mandamus, because it failed to demonstrate a clear legal right to the relief requested or an indisputable legal duty on the part of the commission. The petition for writ of certiorari is therefore
DENIED.
ERVIN, LAWRENCE and PADOVANO, JJ., CONCUR.